DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 calls for the second processing method to be selected based on the first set of features; at no point does the disclosure set forth actively selecting a processing method from among potential alternative processing methods in response to any external input. At best the disclosure calls for selecting the processing method which generates outputs that are similar to each other (paragraph [0048] as filed), but this selection is based on how the method(s) interact with the data, not in response to features generated by some other method. As such, the disclosure does not reasonably convey selecting the second processing method based on the first set of features at the time the invention was filed. 
Claim 27 calls for use of an additional processing method which is selected based on an identified sound type; at no point does the disclosure set forth actively selecting a processing method from among possible alternative processing methods, particularly not selecting a processing method based on an identified sound type. As such, the disclosure does not reasonably convey selecting a third processing method to apply to the data based on the identified sound type at the time the application was filed.

input while performing the second processing method (paragraph [0051] as filed). As such, the disclosure does not reasonably convey selecting the first and/or second processing method based on acquired motion, temperature, and/or pressure data at the time the invention was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 26-29, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the microphone is maintained in contact with skin by a diaphragm coupled to an enclosure” but also that the device “includes a mounting mechanism configured to affix said enclosure to said skin”. It is not clear which parts of the microphone are used to actively affix the microphone to the skin – the diaphragm (as that is what maintains the contact), the enclosure (as that includes the mounting mechanism which is used to affix the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, 11, 13, 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (US 2011/0125044) in view of Atlas (US 2017/0238812) and Goldstein (US 2015/0173672).
Regarding claim 1, Rhee discloses a method of evaluating respiration, said method comprising the steps of: placing a microphone proximate to, facing, and in contact with skin (paragraphs [0027], [0048], [0056]-[0060], [0095]), where the microphone is maintained in contact with skin by an enclosure which includes a mounting mechanism configured to affix said enclosure to said skin and which is coupled to a wearable housing (figures 2A-2D); acquiring and sampling audio with the microphone over a first duration (steps 220, 230; paragraph [0061]); storing the sampled audio in a storage device contained within the wearable housing (paragraph [0063], particularly “Elements of functionality may be moved from one block to another in some embodiments…”); processing the sampled audio (step 240) to 
Rhee does not disclose the microphone including a diaphragm in contact with skin or the sampled and processed data being stored in a first in, first out configuration.
Atlas teaches a method of evaluating respiration comprising acquiring audio using a microphone including a diaphragm coupled to an enclosure, the enclosure being coupled to a wearable housing and including a mounting mechanism configured to affix the enclosure to a subject’s skin (paragraphs [0099], [0112]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee and used a microphone with a diaphragm in contact with the skin, as taught by Atlas, because Rhee does not provide specifics of the microphone and Atlas teaches use of a similar device for also acquiring respiratory audio data.
Goldstein teaches a method of evaluating respiration comprising acquiring, sampling, processing, and storing respiratory data (paragraph [0053]), where the sampled and processed data is stored in a first in, first out configuration (paragraph [0254]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee, as 
Regarding claim 3, Rhee further discloses comparing frequency of said sound to a threshold, wherein if said frequency is above said threshold then an alert relating to respiration abnormality is generated (paragraphs [0070]-[0071], [0085]).  
Regarding claim 4, Rhee further discloses that said threshold is varied (paragraph [0081]).  
Regarding claim 5, Rhee further discloses that said identifying of sound is performed on a continuous basis (paragraph [0027], [0032], [0045]).  
Regarding claim 6, Rhee further discloses that identifying of abnormal respiration is performed responsive to signaling a request to perform said identifying of abnormal respiration (paragraph [0051]).  
Regarding claim 7, Rhee further discloses that said sound type is selected from a group consisting of cough, wheeze, inhalation, and exhalation sounds (paragraph [0086].  
Regarding claim 11, Rhee further discloses displaying results of said identifying with spectrograms (paragraph [0064]).  
Regarding claim 13, Rhee further discloses diagnosing said abnormal respiration after identifying said abnormal respiration (paragraph [0052], [0084]).
Regarding claim 28, the Examiner notes that any sound will inherently have a pattern of frequency, power, or location. 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified and applied above, and further in view of Emmanoulidou (US 2016/0015359).
Regarding claim 2, Rhee does not disclose acquiring audio from a second microphone directed away from skin, and performing noise cancellation during the processing of the sampled audio based on audio acquired from said microphone and audio acquired from said second microphone; Emmanoulidou discloses a method of evaluating respiration comprising using a microphone in contact with skin to acquire audio that is processed to identify sounds based on the frequency or duration of the audio data (paragraphs [0043], [0045], [0054]-[0059]), and additionally includes acquiring audio from a second microphone directed away from skin and performing noise cancellation during the processing of the sampled audio based on audio acquired from said microphone and audio acquired from a second microphone (paragraphs [0038], [0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee and acquired audio from a second microphone for use in noise cancellation, as taught by  Emmanoulidou, in order to remove ambient and other extraneous sounds and thus increase the accuracy of analysis.

Claim s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified above, and further in view of Su (US 2016/0113618).
.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified and applied above, and further in view of Odame (US 2018/0199855).
Regarding claim 10, Rhee further discloses that the method can be used as part of monitoring asthma (abstract), but does not disclose identifying use of an asthma inhaler based on the frequency or duration of the sound. Odame teaches a method of evaluating respiration by acquiring audio with a microphone proximate to skin (paragraph [0027], [0028]); sampling and processing the audio acquired by the microphone (paragraph [0028], [0029]), and using at least one of frequency and duration of the processed audio to identify a type of sound including abnormal respiration (paragraph [0029]) or use of an asthma inhaler (paragraph [0054]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee and also used the frequency or duration of identified sounds to identify use 
Regarding claim 12, Rhee does not explicitly disclose using pattern recognition to identify the abnormal respiration. Odame teaches a method of evaluating respiration by acquiring audio with a microphone proximate to skin (paragraph [0027], [0028]); sampling and processing the audio acquired by the microphone (paragraph [0028], [0029]), and using pattern matching involving at least one of frequency and duration of the processed audio to identify a type of sound including abnormal respiration (paragraph [0029], [0035]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee, as modified above, and used pattern matching to identify the abnormal respiration, as taught by Odame, in order to accurately identify different types of sounds.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified above, and further in view of Alshaer (US 2013/0172772).
Rhee, as modified, discloses processing the sampled audio to generate a third set of features using a third processing method (paragraphs [0065]-[0085]), but does not disclose that third processing method being selected based on the identified type of sound (that is, the results of the first and second methods); Rhee also does not disclose basing the selection of the second method on the output of the first method. Alshaer teaches a method of evaluating respiration sounds (abstract; paragraph [0054]) which includes identifying a type of sound (performing a method) and then opting to perform a particular subsequent processing method based on the identified sound (paragraph [0097]). It would have been obvious to one of .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee, as modified and applied above, and further in view of Klap (US 2011/0046498).
Rhee, as modified, also discloses finding motion, temperature, and/or pressure data (paragraph [0045]), but does not disclose acquiring this data prior to identifying the sound for the purpose of using the acquired data to select the first and/or second processing method. Klap teaches a method of evaluating respiration (abstract) which include acquiring motion data and using that motion data to select a processing method to be applied to other data (paragraph [0406]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Rhee, as modified, and used motion data to inform selection of the processing method(s), as taught by Klap, in order to increase the accuracy of results. 

Response to Arguments
Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive. 
Regarding the rejections under 112a, Applicant argues that the disclosure provides support for selecting a third processing method based on the type of sound which is identified because the disclosure sets forth performing an additional processing method following 

The Examiner notes that Rhee, Emmanoulidou, and Odame were previously applied against earlier versions of the claims and were addressed in Applicant’s remarks dated 29 October 2020. These remarks have been fully considered but are not directed to discussion of any limitations found in the current versions of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791